Per Curiam.

Section 8 of Gov. R. V, which is entitled “Automatic Indefinite Suspension from the Practice of Law for Conviction of an Offense Involving Moral Turpitude,” provides, in part:
*26“(a) Any attorney admitted to the practice of law in the State of Ohio who is convicted in this State of an offense, other than a petty offense as defined by the Ohio Rules of Criminal Procedure * * * shall be indefinitely suspended from the practice of law in this State upon a finding that the offense is one involving moral turpitude.” (Emphasis added.)
After an examination of the evidence in this matter, this court concurs with the findings of fact and recommendations of the board of commissioners that respondent be indefinitely suspended from the practice of law. The record is clear that respondent pleaded guilty to trafficking in drugs in violation of R.C. 2925.03(A)(1). Trafficking in drugs, being a felony in the third degree, is clearly a non-petty offense involving moral turpitude, and upon a showing that an attorney has been found guilty of such an offense, Gov. R. V(8) explicitly provides for indefinite suspension.
Hence, it is hereby ordered that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes, C. Brown and J. P. Celebrezze, JJ., concur.